Per Curiam:

Appellant Middleton H. Lambright, M. D., appeals from an order which affirmed the denial of his motion to have an independent legal advisor appointed. An order denying a motion is not appealable before final judgment unless the movant has been deprived of a substantial right. Marshall v. Winter, 250 S. C. 308, 157 S. E. (2d) 595 (1967). This appeal which involves the necessity of appointing independent counsel to advise the Board in its investigation of alleged misconduct is interlocutory and dismissed.